“6 Case 2:20-mc-50804-LJM ECF No. 7-3, PagelD.74 Filed 10/02/20 Page 1 of 2
UCC FINANCING STATEMENT =

  

 

NAME & PHONE OF CONTACT
Thomas-James: Brown-Bey
THOMAS JAMES BROWN TRUST
tibenterprisesusa@yahoo.com
2483857250

SEND ACKNOWLEDGMENT TO:
Thomas-James: Brown-Bey
THOMAS JAMES BROWN TRUST
kingtbrown@yahoo.com

 

Filing # - 150010578930
Filed - 8/1/2018 3:24:00 PM
Wisconsin Department of Financial Institutions

 

 

 

Debtor's Exact Full Legal Name

 

Organization's Name

on | INTERNAL REVENUE SERVICE

 

 

 

 

 

 

 

Individuals Surnane First Personal Marne Additional Narnve(s}/Initial{s) Sufix
Mailing Address City State Postal Corde Country
1270 PONTIAC RD. PONTIAC MI 48340 UNITED STATES

 

 

 

| Organization's Name

on | CITY OF DETROIT RETIREMENT SYSTEMS

 

 

 

| Mailing Address

| STE. 3000

 

 

 

Individiual’s Sumnarne First Personal Name Additional Name(s)/Initial{s) Suffix,
City State Postal Code Country
500 WOODWARD AVE., DETROIT MI 48270 UNITED STATES

 

 

 

Organization's Name

 

oR Indinidhal's Saprrigrre

 

 

 

 

 

First Personal Name Additional Name(s)/Initial(s) Surtfix
PATTERSON LISA
Mailing Address City : State Postal Goce Country
1270 PONTIAC RD. PONTLAC MI 45340 UNITED STATES

 

 

 

Organization's Name

 

OR | Ingividual's Surname

 

 

 

1270 PONTLAC RD.

ao

 

First Personal Name Additional Narne(¢}/ Initials) ‘Sulfit

ANGELA

Oty State Postal Code Country
PONTIAC MI 48340 UNITED STATES

 

 

 

 

 

/ "
| | Organization's Name

 

OR | individual's Surname

 

 

 

 

First Personal Name Fabditional Narree(s)/ Initials) Sultix
CATER-LOUIS GJ.
Mailing Address City State Postal Cocke Country
1270 PONTIAC RO. PONTIAC MI 45340 UNITED STATES

 

 

Organcation's Marre

 

OR | individual's Sumame

 

 

STE. 3000

 

 

 

 

First Personal Macrie Additional Name(s}/ Initials} Suffix
CETLINSKI DAVID
Malling Address City State Postal Code (Country
500 WOODWARD AVE., DETROIT MI 46226 UNITED STATES

 

 

J

 
Case 2:20-mc-50804-LJM ECF No. 7-3, PagelD.75 Filed 10/02/20 Page 2 of 2

OR | Organization's Name

 

 

 

Individual’s Sumanmne First Personal Name Additional Name(s)/Initial{s) Suffix,
| TAPPER KELLY
i Mailing Address city State Postal Code Country
500 WOODWARD AVE., DETROIT MI 48226 UNITED STATES
STE. 3000

 

 

 

 

 

 

Secured Party's Name (or name of Total Assignee or Assignor S5/P)
Organization's Name
on | THOMAS JAMES BROWN TRUST

 

 

 

 

 

 

 

Individual’s Surname First Personal Name Additional Narmve(s]/Initial{s) Suffix
Moding Address City State Postal Cocke Comnbry
| 15716 CARLISLE Detroit MI 48205 UNITED STATES

 

 

 

Organization's Name

 

 

 

OR | Individual’s Sumame First Personal Name Additional Name(s)/Initial's) Sutfix
Brown-Bey Thomas-James:
Mailing Address City State Postal Code Country
General Delivery Detroit Mi 48233-9993 UNITED STATES
c/o Main Post Office Non-Domestic w/o U.S.

 

 

 

 

 

 

This financing statement covers the following collateral:

This is actual constructive notice:

NOTICE OF CONTEST OF LIEN, USPS CERTIFIED MAIL NO. 70162710000059255851, SENT MARCH 26, 2017, NOTICE AND
DEMAND, SENT MARCH 26, 2017, USPS CERTIFIED MAIL NO. 70162710000059208529, NOTICE OF DIRECT CHALLENGE TO
PERSONAL AUTHORITY, SENT ON JUNE 14, 2017, USPS CERTIFIED MAIL NO. 70162710000059755936; MICHIGAN UCC1 FILING
NO. 20180/06000183-2, FILING DATE AND TIME: 07/06/2018 @ 09:51 AM, TOTAL NUMBER OF PAGES 3. WISCONSIN UCC-1
FILING NO. 180002578022, FILING DATE AND TIME: 3/1/2018 @ 2:11:33 PM.

All bonds including but not limited to: Indemnity, hazard, bail, personal, payment, surety, fiduciary, appeal, performance,
attachment, completion, supersedeas, bearer, negotiable instruments and any other securities associated with Fraudulent Notice
of Federal Tax Lien on May 17, 2017 to CITY OF DETROIT RETIREMENT SYSTEMS. This cdaim is based on the implied contract
sent on MAY 26, 2017. All mailing are subjects of this agreement and No response from any lawful documents. All agents and
principals are here by Notice of Claim made against all assets foreign and domestic for claims against Secured Parties.
Adjustments of this filing is in accordance with UCC Sections 1-103, 1-104, 10-104, and HJR-192, Public Law 73-10.

Alternative Designation:
Bailee/Bailor

Financing Statement Relates To:
Agricultural Lien

Optional Filer Reference Data:

Debtors are Transmitting Utilities. File with Michigan Filing 20080401166-6.

Miscellaneous:

Net filled in.

Collateral is:

Held in a Trust

Form Type:

 
